DETAILED ACTION

	This Office Action is in response to Applicant Election dated 0712/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Election was made without traverse in the reply filed on 7/12/2021.
Applicant’s election without traverse of  claims 7-11 in the reply filed on 07/12/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) and 12(a)(2)] as being anticipated m by Sakamoto et al [US 2005/0214577].
►	With respect to claim 7, Sakamoto et al (figs 1 & 6A-C, text [0001]-[0085]) discloses the claimed display device comprising:
	a base (1/10); 
	a bank (50) on the base and including an opening exposing a surface of the base; and 
	a fine pattern layer(51) in contact with a surface of the bank, wherein an area of a portion of the fine pattern layer which is in contact with the bank is smaller than a total area of a surface of the fine pattern layer which faces the bank.
►	With respect to claim 8, Sakamoto et al (text [0058]) discloses  he fine pattern layer includes one or more of silicon oxide (SixOy), silicon nitride (SixNy), and silicon oxynitride (SixOyNz).
►	With respect to claim 9, Sakamoto et al (figs 1 & 6C) discloses  a plurality of pixels (5), wherein the base includes a substrate 1and a pixel electrode (10) in each of the pixels on the substrate, wherein the bank  50) is a pixel defining layer for the pixels, and the opening of the bank exposes at least a portion of the pixel electrode in each of the pixels.
►	With respect to claim 11, Sakamoto et al (text [0060]) discloses an organic layer (15) on the pixel electrode exposed by the opening, wherein the organic layer includes an organic light emitting material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al [US 2005/0214577] in view of  Choi [US 2007/0159433]

►	With respect to claim 10, Sakamoto et al substantially discloses the claimed display device but does not expressly teach the pixel defining layer has a color that blocks light transmission.
	However, Choi (text [0096]) teaches using the pixel defining layer having a color that blocks light transmission.
	Therefore, it would have been obvious for those skilled in the art to modify the display device of Sakamoto et al by using the pixel defining layer having a color that blocks light transmission as being claimed, per taught by Choi, for convenient and effective defining pixels display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819